Exhibit 10.20
EXTENSION AND SECOND AMENDMENT TO
MANAGEMENT AND OPERATIONAL SERVICES AGREEMENT
This Extension and Second Amendment to Management and Operational Services
Agreement (“Second Amendment”) is entered into this 16 day of March, 2010, by
and between Western Iowa Energy, LLC (“Western Iowa Energy”), Renewable Energy
Group, Inc. (“REG Group”), REG Services Group, LLC (“REG Services”), and REG
Marketing & Logistics Group, LLC (“REG Logistics”) (REG Group, REG Services, and
REG Logistics are hereinafter referred to as “REG”).
WHEREAS, on or about May 9, 2005, Western Iowa Energy and West Central
Cooperative (“WCC”) entered into a Management and Operational Services
Agreement;
WHEREAS, WCC assigned its rights and obligations under the Management and
Operational Services Agreement to REG Group on September 21, 2006;
WHEREAS, on or about November 22, 2006, REG Group and Western Iowa Energy
entered into a “First Amendment to Management and Operational Services
Agreement” (the agreement as revised herein the “MOSA”);
WHEREAS, REG Group has utilized REG Services and REG Logistics in meeting the
obligations of REG Group in providing certain sales, marketing and logistical
services to Western Iowa Energy under the MOSA;
WHEREAS, on or about April 3, 2009, REG provided written notification to Western
Iowa Energy under paragraph 5 of the MOSA of the termination of the MOSA to be
effective on April 3, 2010;
WHEREAS, the parties wish to extend the term of the MOSA and modify certain
provisions of the MOSA; and
NOW, THEREFORE, in consideration of the following covenants, promises and
undertakings, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties mutually agree to
extend and amend the MOSA as follows:

  1.  
Extension. The parties hereto agree to extend the term of the MOSA for an
additional month, the MOSA to continue through and terminate after May 3, 2010.

  2.  
Amendment. The MOSA is amended by deleting the subsections referenced 2(A)
General Manager and 2(B) Operations Manager, and inserting in lieu thereof the
following:

Operations Management. REG Services will provide the operations management of
the Biodiesel Facility. Included among the specific duties to be accomplished in
operations management are:

  •  
Planning and scheduling biodiesel production to meet customer needs and
marketing goals;

  •  
Monitor and maintain quality control processes;

  •  
Oversee facility and equipment maintenance;

 

 



--------------------------------------------------------------------------------



 



  •  
Assist with budgeting and the monitoring of labor and other expenses in the
operation;

  •  
Development of an annual budget for presentation to and approval of Western Iowa
Energy’s board of managers (“Board”);

  •  
Attend meetings of the Board and provide information upon its request;

  •  
Work with Western Iowa Energy’s Board to formulate Western Iowa Energy’s mission
and goals;

  •  
Work towards achievement of such mission and goals;

  •  
Hire, terminate and replace Biodiesel Facility personnel as necessary; and

  •  
Such other duties as may be agreed between REG Services and Western Iowa Energy.

The operations management will be accomplished using various combinations of
management personnel at REG Services’ sole discretion (“Management Personnel”).
All such Management Personnel shall be employees of REG Services and the
employee compensation and employee benefits associated with such employees will
be paid by REG Services.
The MOSA is further modified by revising any references to General Manager or
Operations Manager appearing in the MOSA after 2(A) or 2(B) by substituting the
term Management Personnel.

  3.  
Other Terms Unchanged. Except as expressly modified by this Second Amendment,
all terms and provisions of the MOSA shall remain in full force and effect.

  4.  
Miscellaneous. Capitalized terms not defined in the text of this Second
Amendment shall have the same meaning ascribed to them in the MOSA. This Second
Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument, and may be executed and delivered by facsimile signature, which
shall be considered an original.

  5.  
Counterpart Signatures. This Second Amendment may be executed in counterpart
originals, and the counterpart originals together shall constitute the original
of this Second Amendment. Facsimile or PDF copy signatures shall be treated as
original signatures for this purpose.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Western Iowa Energy and REG Group have executed this Second
Amendment as of the date first shown above.

                  WESTERN IOWA ENERGY, LLC       RENEWABLE ENERGY GROUP, INC.
 
               
By
  /s/ William J. Horan       By   /s/ Daniel J. Oh
 
               
 
  Name William J. Horan           Name Daniel J. Oh
 
  Its Chairman           Its President
 
                            REG SERVICES GROUP, LLC
 
               
 
          By   /s/ Daniel J. Oh
 
               
 
              Name Daniel J. Oh
 
              Its President
 
                            REG MARKETING & LOGISTICS GROUP, LLC
 
               
 
          By   /s/ Daniel J. Oh
 
               
 
              Name Daniel J. Oh
 
              Its President

 

3